Citation Nr: 1212119	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a higher initial evaluation for coronary artery disease, status post myocardial infarction, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction over this case was subsequently transferred to the RO in St. Louis, Missouri.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As discussed in further detail below, the Veteran has reasonably raised the issue of TDIU in an August 2008 lay statement.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim, and is listing the raised TDIU claim as an issue on appeal. 

The issue of entitlement to a total disability rating based upon individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the period of the claim, the Veteran's coronary artery disease, status post myocardial infarction has been manifested by evidence of cardiac dilation on electrocardiogram; the disability is not manifested by more than one episode of acute congestive heart failure in the past year, or workload greater than 3 METS but not greater than 5 METS that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, but not higher, for coronary artery disease, status post myocardial infarction, have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104 Diagnostic Code 7006 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet App 473, 490-91 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for coronary artery disease has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to higher initial evaluations for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

The Veteran received VCAA notice for an increased rating for hypertensive vascular disease in December 2006.  The RO subsequently decided that service connection was warranted for a separate issue, namely coronary artery disease.  Service connection was granted for coronary artery disease, status post myocardial infarction, in an April 2008 decision, and a 10 percent evaluation was assigned.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including private treatment records, service treatment records and records from the Social Security Administration.  Additionally, the Veteran has been provided necessary VA examinations.  With respect to the VA examination conducted in conjunction with this appeal in June 2010, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's coronary artery disease increased rating claim.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303   (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010). 

Accordingly, the Board will address the claim on appeal.

II.  Relevant law and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3 (2011).

The Veteran's heart disability can be evaluated under the Schedule of Ratings for the Cardiovascular System, found in 38 C.F.R. § 4.104, under either Diagnostic Code (DC) 7006 (myocardial infarction) or DC 7017 (coronary artery bypass grafting).  Under DCs 7006 and 7017, a 10 percent evaluation is warranted when a workload of greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart 
failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The Board finds that the medical record supports a finding that since the date of claim, the Veteran's coronary artery disease has met the criteria for a 30 percent rating but not higher.  The Veteran has a history of coronary artery disease with two myocardial infarctions beginning in 2000.  He had an angioplasty with a total of five stents put in since 2000.  He has had irregular heart rate with ablation.  A December 2006 abnormal ECG report showed a right bundle branch block, left anterior fascicular block and bifascicular block.  The medical record is replete with reference to facts which support a 30 percent rating, and the facts were confirmed by the VA examination in June 2010 and an echocardiogram conducted in November 2009.  

Throughout the appeal period, the Veteran has reported angina and shortness of breath.  During a December 2006 VA examination, the Veteran reported having chest pain twice a month.  He took Percocet and sometimes nitroglycerin spray for relief.  The Veteran reported that due to his chest pain he was unable to continue working and had been unemployed since September 2006.  During an April 2007 examination for the Bureau of Disability Adjudication, the Veteran reported dyspnea on exertion and chest pain once or twice a month.  He again noted that he took Percocet and nitroglycerin for relief.  In an April 2007 letter, the Veteran's treating physician explained that the Veteran had shortness of breath on minimal exertion.  In an April 2007 treatment record, the Veteran was diagnosed with coronary artery disease with recent onset of unstable angina.  A February 2009 VA treatment record shows that the Veteran was continued to be treated with nitroglycerin for chest pain.

Throughout the appeal, METS levels have been 7 to 8.  During a December 2006 VA examination, METS level was 7 to 8.  The June 2010 examination disclosed that the Veteran experienced dyspnea, fatigue, angina, dizziness, or syncope with a workload of 7-8 METs.  He experienced chest pressure and heaviness with strenuous activity.  Under the Diagnostic Code 7006, a 30 percent evaluation is warranted when workload of greater than 5 METS but not greater than 7 METS results in dyspnea, fatigue, angina, dizziness, or syncope.  This evidence shows that a 30 percent evaluation could be warranted as the evidence is right on the line between a 10 percent and 30 percent evaluation.  Based on this evidence alone and resolving all doubt in the Veteran's favor, a 30 percent evaluation is warranted.

Furthermore, a November 2009 VA echocardiogram report showed that the Veteran's left ventricle was normal size but that the right ventricle and the left and right atria were mildly dilated.  A 30 percent evaluation is warranted for evidence of cardiac dilatation on echocardiogram.  

Thus, the Board finds that the criteria for the 30 percent rating are met at all times since the claim was filed.  However, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent.  There is no evidence of acute congestive heart failure in the past year or that a workload of greater than 3 METs but not greater than 5 METS resulted in any significant symptoms, and there is no showing of left ventricular dysfunction with an ejection fraction between 30 and 50 percent.  The ejection fractions have ranged from 60 to 75 percent throughout the appeal period and therefore greater than 50 percent.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the 30 percent discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).  

IV.  Extraschedular consideration
   
Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected coronary artery disease, status post myocardial infarction are inadequate.  A comparison between the level of severity and symptomatology of Veteran's disability with the established criteria found in the rating schedule for myocardial infarction or coronary bypass surgery shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, which includes angina, fatigue, and dyspnea.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board therefore has determined that referral of the Veteran's service-connected coronary artery disease, post myocardial infarction for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted. 

V.  Rice considerations 

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As described in the Introduction above, the issue of TDIU is already in appellate status before the Board.  Such will be discussed in the REMAND section below. 


ORDER

The Board having determined that the Veteran's coronary artery disease, status post myocardial infarction, warrants a 30 percent rating, but not higher, throughout the period of this claim, the benefit sought on appeal is granted to this extent and subject to the criteria governing the award of monetary benefits.





REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's TDIU claim must be remanded for further evidentiary development. 

As alluded to above, the Veteran asserted that he was unable to work due to his service-connected coronary artery disease in an August 2008 statement.  Also, in the most recent May 2011 VA examination, the examiner noted that the Veteran retired due to his medical conditions, including problems with his heart, legs, and the cerebrovascular accident which occurred in 2006.

The Board finds that, based on his statement and the examination report, the issue of TDIU has been reasonably raised by the record.  As noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU should be adjudicated by the RO in light of the Court's decision in Rice. 

Furthermore, on review of the record, the Board finds that additional development is required to ascertain whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the above, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disabilities is demonstrated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish TDIU.  The RO should also ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if in existence.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folders should be made available to the examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  Following the completion of the foregoing, and undertaking any other development it deems necessary,   the RO should review the record and adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate SOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


